Appeal by the defendant from two judgments of the County Court, Orange County (Byrne, J.), both rendered February 3, 1992, convicting her of criminal possession of a forged instrument in the second degree under Indictment No. 91-410 and attempted criminal sale of a con*781trolled substance in the third degree under Indictment No. 91-266, upon her pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
Moreover, we have examined the contentions raised in the defendant’s supplemental pro se brief and find them to be frivolous. Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.